12/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Nos. DA 22-0719, DA 22-0724

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

JAY LE CLEVELAND,

          Defendant and Appellant.


                ORDER CONSOLIDATING CASES

     Upon consideration of the Appellant’s motion to consolidate cases,

having no objection from the State and with good cause appearing,

     Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that the above causes be consolidated for the purposes of

appeal under Cause No. DA 22-0724.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 December 22 2022